United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-61045
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

EVELYN SMITH

                     Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                        USDC No. 1:06-CR-74-3
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Evelyn Smith appeals the 57-month sentence she received

following her guilty-plea conviction for making a counterfeit

security.   She asserts that the district court violated United

States v. Booker, 543 U.S. 220 (2005), by using facts not

admitted by Smith to enhance her sentence.    Post-Booker, “[t]he

sentencing judge is entitled to find by a preponderance of the

evidence all the facts relevant to the determination of a

Guideline sentencing range.”    United States v. Mares, 402 F.3d

511, 519 (5th Cir. 2005).    Smith has not shown that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-61045
                                -2-

enhancements applied by the district court were clearly

erroneous.   See United States v. Lopez-Urbina, 434 F.3d 750, 767

(5th Cir. 2005); United States v. Villanueva, 408 F.3d 193, 203

n.9 (5th Cir. 2005).   Consequently, the judgment of the district

court is AFFIRMED.